Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-9, 15-17, 23-24, 30-32, 35, 38 and 41-42 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsumura (US 20220038194).
With respect to independent claims: 
Regarding claim(s) 1/9/17/24, Matsumura teaches A method of wireless communication performed by a user equipment (UE), comprising: 
transmitting, to a network entity ([Fig.3], base station 11), information indicating a Layer 1 signal to interference plus noise ratio (L1-SINR) measurement capability of the UE ([0129], “UL capability”), wherein the information indicating the L1-SINR measurement capability includes one or more individual configurations ([0129], “default interference measurement definition”) for one or more resources to carry a reference signal ([0129], “The UE may report UL capability information indicating that at least one of the default interference measurement definition or the explicit interference measurement resource configuration for the L1-SINR is supported in at least one of the SSB based L1-SINR measurement or the CSI-RS based L1-SINR measurement.”);
wherein the one or more individual configurations ([0064], “the default interference measurement definition may include at least some of the information elements in FIGS. 1A.”) each include a channel measurement resource (CMR) ([0033], In Fig.1A, “the CSI report configuration information (“CSI-ReportConfig”) includes resource for channel measurement information.”), and wherein the information indicating the L1-SINR measurement capability further indicates whether the UE supports configuring the CMR as a synchronization signal block, a channel state information reference signal ([0019], “A resource for measuring a signal component for CSI may be referred to as a Signal Measurement Resource (SMR). The SMR may include, for example, the NZP CSI-RS resource for channel measurement, SSB, and the like.”), or a combination thereof, and 
wherein the one or more individual configurations include at least one of: 
a first configuration in which the one or more resources to carry the reference signal include the CMR without a dedicated interference measurement resource, 
a second configuration in which the one or more resources to carry the reference signal include the CMR with the dedicated interference measurement resource in which the network entity does not transmit a signal ([0033], “the CSI report configuration information (“CSI-ReportConfig”) includes resource for channel measurement information ... Furthermore, the CSI report configuration information may include ...CSI-IM resource for interference measurement information.”), or 
a third configuration in which the one or more resources to carry the reference signal include the CMR with a dedicated non-zero power interference measurement resource ([0033], “the CSI report configuration information (“CSI-ReportConfig”) includes resource for channel measurement information ... Furthermore, the CSI report configuration information may include NZP CSI-RS resource for interference measurement information.”); and 
receiving, from the base station, a reference signal ([0016], “a UE measures a channel state using a predetermined reference signal (or a resource for the reference signal), and feeds back (reports) Channel State Information (CSI) to a base station.”) carried on the one or more resources ([0092], “the UE may calculate the interference for the L1-SINR on the configured interference measurement resource.”) based at least in part on the L1-SINR measurement capability ([0130], “the UE can appropriately perform the interference measurement depending on the UE capability information.”).
	
With respect to dependent claims:
Regarding claim(s) 7/15/23/30, Matsumura teaches wherein at least one of the one or more individual configurations includes an interference measurement resource (IMR) ([0033], “the CSI report configuration information (“CSI-ReportConfig”) includes resource for channel measurement information ... Furthermore, the CSI report configuration information may include NZP CSI-RS resource for interference measurement information.”), and wherein the information indicating the L1-SINR measurement capability further indicates whether the UE supports configuring the IMR as a synchronization signal block, a channel state information reference signal ([0129], “The UE may report UL capability information indicating ... interference measurement resource configuration for the L1-SINR is supported in at least one of the SSB based L1-SINR measurement or the CSI-RS based L1-SINR measurement.”), or a combination thereof.
Regarding claim(s) 8/16/31/41, Matsumura teaches obtaining an L1-SINR measurement based at least in part on the reference signal ([0092], “the UE may calculate the interference for the L1-SINR on the configured interference measurement resource.”); and 
transmitting, to the network entity, a report including the L1-SINR measurement ([0016], “a UE measures a channel state using a predetermined reference signal (or a resource for the reference signal), and feeds back (reports) Channel State Information (CSI) to a base station.”).
Regarding claim(s) 32/35/38/42, Matsumura teaches wherein the information indicating the L1-SINR measurement capability includes a plurality of the one or more individual configurations ([0033], “the CSI report configuration information (“CSI-ReportConfig”) includes resource for channel measurement information (“resourcesForChannelMeasurement”). Furthermore, the CSI report configuration information may include NZP CSI-RS resource for interference measurement information (“nzp-CSI-RS-ResourcesForInterference”), CSI-IM resource for interference measurement information (“csi-IM-ResourcesForInterference”)).
 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 33, 36, 39 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura in view of BELGHOUL (US 20160234645).
Regarding claim(s) 33/36/39/43, Matsumura teaches L1- SINR measurement capability includes ...  the UE supports any of the one or more individual configurations ([0129], “The UE may report UL capability information indicating that at least one of the default interference measurement definition or the explicit interference measurement resource configuration for the L1-SINR is supported in at least one of the SSB based L1-SINR measurement or the CSI-RS based L1-SINR measurement.”).
	However, Matsumura does not teach a single binary value indicating whether the UE supports any of the one or more individual configurations.
In an analogous art, BELGHOUL discloses a single binary value indicating whether the UE supports any of the one or more individual configurations ([0092], “MeasSupported field is represented by a bit string with a one-value at a bit position indicating a particular measurement is supported and a zero-value indicating a particular measurement is not supported.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Matsumura to specify binary value as taught by BELGHOUL. The motivation/suggestion would have been because there is a need to indicate which particular measurement is supported by the UE. 

Claim(s) 34, 37, 40 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura in view of Wu (US 20210091834).
Regarding claim(s) 34/37/40/44, Wu teaches wherein the information indicating the L1- SINR measurement capability further includes data specifying whether the UE supports an L1- RSRP measurement capability ([0011], “the terminal device may generate the capability indication information based on a default configuration, for example ... a reference signal received power (reference signal receiving power, RSRP) (for example, the RSPR may be a layer 1 reference signal received power (layer 1 reference signal received power, L1-RSRP)) calculation capability.”). .
	Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Matsumura to specify RSRP as taught by Wu. The motivation/suggestion would have been because there is a need to select “a best transmit beam.” ([0081], Wu) 

Allowable Subject Matter
Claim(s) 5, 13, 21 and 28 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Response to Arguments
Applicant’s arguments with respect to claims 1-44 filed on 07/12/2022 have been considered but are moot because the new ground of rejection in instant Office action does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the Applicant’s arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIREN QIN/Examiner, Art Unit 2411